                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                      PADUCAH DIVISION
                                CIVIL ACTION NO. 5:17-CV-94-TBR
CHRISTOPHER FORD                                                                      PLAINTIFF

v.

CAREY BATTS, et al,                                                                DEFENDANTS



                                Memorandum Opinion & Order

       This matter is before the Court upon a motion by Defendants, Ballard County, Carey Batts,

and Bobby Hickman (“Defendants”), for summary judgment. (DN 60). Defendant Brandon

Harrison is not a party to this motion. Plaintiff has filed a response and an unauthorized sur-reply.

(DN 61; DN 68). Defendant has filed a reply and replied to Plaintiff’s sur-reply. (DN 62; DN 71).

Fully briefed, this matter is ripe for review and for the following reasons, Defendants’ motion for

summary judgment (DN 60) is GRANTED.


                                         BACKGROUND

       In his complaint, Plaintiff states “On or in 2016, the exact time and date being unknown to

the plaintiff, Special Agent Brandon Harrison . . . in conjunction with defendant . . . Batts, and

Hickman seized property owned jointly by plaintiff and his friend Mel Althizer without a warrant

or forfeiture notice” at his home. (DN 1). Plaintiff alleges that the search was conducted pursuant

to a federal search warrant issued at the request of the Bureau of Alcohol, Tobacco, Firearms, and

Explosives (“BATFE”). Plaintiff complains that “During the search of plaintiff’s home, numerous

items were taken, and destroyed” and “Family pictures, photo albums, furniture, dishes, utensils,

televisions, video game consoles, computers, laptops, and even stuffed animals were all




                                                 1
destroyed.” Id. at 10. In his deposition, however, Plaintiff clarified that the personal property

consisted of “knick-knacks, stuffed animals, dishes . . . that’s about it.” (DN 59 at 8).

        In his deposition, Plaintiff concedes that the search of his house was conducted pursuant to

a search warrant. (DN 59 at 9). After the execution of the search warrant, Plaintiff was indicted for

possession with the intent to distribute methamphetamine. See United States v. Christopher Ford,

No. 5:15-CR-23-1-TBR at (DN 10). On January 10, 2017, Plaintiff entered into a voluntary plea

agreement and was subsequently sentenced by this Court. Id. at (DN 106). When entering his guilty

plea, Plaintiff indicated to the Court that he understood the plea agreement and that he was

represented by counsel. (DN 59 at 30, 37). Plaintiff did not challenge the validity of the search

warrant in his criminal case. (Id. at 30, 40). In his plea agreement, Plaintiff also agreed to waive

all rights to notice of the property subject to forfeiture. (Id. at 30).

        In response to Defendants’ discovery requests, Plaintiff indicated that he was aware of the

search of his property on August 27, 2015. (DN 41). And in his deposition, Plaintiff testified that

Mel Althizer, Bobby Ford, and/or Amy Pary informed him of the search and seizure on August

27, 2015. (DN 59 at 12, 20, 27). Plaintiff argues that he did not witness the seizure of his vehicles

and that he did not know which law enforcement agency seized his property.

        Plaintiff claims that the Defendants “violated his right to be free from unreasonable

seizures, when they seized his property, without a warrant, and having no forfeiture notice to do

so” and that “[t]he search warrant was issued based upon false statements made in the Affidavit

for search warrant.” (DN 1 at 12). Upon conducting a screening of Plaintiff’s pro se complaint

pursuant to 28 U.S.C. § 1915A and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), this

Court found that the following claims remained: (1) Plaintiff’s claims against Defendant Batts,

Hickman, and Harrison, in their individual capacities for violating his Fourth and Fifth



                                                    2
Amendment rights and his right to due process under 42 U.S.C. § 1983/Bivens; (2) Plaintiff’s §

1983 claim against Ballard County for a policy of seizing private property without warrants or

forfeiture notices; (3) Plaintiff’s Kentucky state-law claim for intentional infliction of emotional

distress; and (4) Plaintiff’s state-law civil conspiracy claim.


                                       LEGAL STANDARD

   Summary judgment is appropriate when the record, viewed in the light most favorable to the

nonmoving party, reveals “that there is no genuine dispute as to any material fact and the movant

is entitled to judgement as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of material

fact exists where “there is sufficient evidence favoring the nonmoving party for a jury to return a

verdict for that party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S. Ct. 2505, 91 L.

Ed. 2d 202 (1986). The Court “may not make credibility determinations nor weigh the evidence

when determining whether an issue of fact remains for trial.” Laster v. City of Kalamazoo, 746

F.3d 714, 726 (6th Cir. 2014) (citing Logan v. Denny’s, Inc., 259 F.3d 558, 556 (6th Cir. 2001);

Ahlers v. Schebil, 188 F.3d 365, 369 (6th Cir. 1999)). “The ultimate question is ‘whether the

evidence presents a sufficient disagreement to require submission to a jury or whether it is so one-

sided that one party must prevail as a matter of law.’” Back v. Nestle USA, Inc., 694 F. 3d 571, 575

(6th Cir. 2012) (quoting Anderson, 477 U.S. at 251-52).

   As the party moving for summary judgment, Defendants must shoulder the burden of showing

the absence of a genuine dispute of material fact, as to at least one essential element of each of

Plaintiff’s claims. Fed. R. Civ. P. 56(c); see Laster, 746 F.3d at 726 (citing Celotex Corp. v. Catrett,

477 U.S. 317, 324, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986)). If Defendants satisfy their burden

of production, then Plaintiff “must—by deposition, answers to interrogatories, affidavits, and



                                                   3
admissions on file—show specific facts that reveal a genuine issue for trial.” Laster, 746 F.3d at

726 (citing Celotex Corp., 477 U.S. at 324).

                                             DISCUSSION



        (I)     42 U.S.C. § 1983 Claims
        Plaintiff’s § 1983 claims are barred by the statute of limitations. Although a § 1983 claim

is a federal claim, the statute of limitations for a § 1983 claim is governed by state law. Collard

v. Kentucky Bd. of Nursing, 896 F.2d 179, 180 (6th Cir. 1990) ("Since Congress has never

legislated a statute of limitations period for section 1983 actions, the courts, pursuant to the

mandate of 42 U.S.C. § 1988, have had to look to analogous state statutes"). Accordingly,

"Kentucky's one-year statute of limitations governs section 1983 actions." Id. at 183; see also

Baar v. Jefferson County Bd. of Educ., 311 Fed. Appx. 817, 825 (6th Cir. 2009) (unpublished)

(holding a teacher's due process claims were barred by Kentucky's one-year statute of

limitations).

        While state law controls the length of the statute of limitations, "federal law governs the

question of when that limitations period begins to run." McCune v. Grand Rapids, 842 F.2d 903,

905 (6th Cir. 1988). "The statute of limitations commences to run when the plaintiff knows or

has reason to know of the injury which is the basis of his action." Sevier v. Turner, 742 F.2d 262,

272 (6th Cir. 1984). "A plaintiff has reason to know of his injury when he should have

discovered it through the exercise of reasonable diligence." Id. Furthermore, “[t]he statute of

limitations is not tolled while a plaintiff attempts to identify the correct defendants.” Dowdy v.

Prison Health Servs., 21 Fed.Appx. 433, 435 (6th Cir. 2001) (citing Haynes v. Locks, 711

F.Supp. 901, 903 (E.D. Tenn. 1989)).


                                                  4
       In this case, Plaintiff knew or had reason to know of his alleged injury on the day of the

police raid—August 26, 2015. Plaintiff claims that on August 26, 2015 the police conducted an

unlawful search and seizure of his personal property. (DN 1 at 12). In his deposition, Plaintiff

states that he was present on August 26 when the seizure occurred and that he saw the law

enforcement officials pull a trailer up to seize Plaintiff’s four-wheelers. (DN 59 at 39). And

although he argues that he did not see his vehicles removed from his property, Plaintiff stated in

his deposition that Amy Pary, Mel Althizer, and/or Bobby Ford informed him of the seizure on

August 27, 2015. (Id. at 12-13, 20, 27). Plaintiff waited to file his complaint with this Court until

June 19, 2017. Nearly two-years passed between when Plaintiff knew or should have known of

his injury and when he filed this action. Therefore, Plaintiff’s § 1983 claims against Batts and

Hickman for violating his Fourth and Fifth Amendment rights and his right to due process are

barred by the statute of limitations. Plaintiff’s § 1983 claim against Ballard County for a policy

of seizing private property without warrants or forfeiture notices is also barred by the statute of

limitations.



       (II)    Outrage/Intentional Infliction of Emotional Distress




       Under Kentucky law, in order to make out a case for either outrage/intentional infliction

of emotional distress or negligent infliction of emotional distress, Plaintiff's emotional distress

must be severe or serious. Osborne v. Keeney, Nos. 2010-SC-000397-DG and 2010-SC-000430-

DG, 399 S.W.3d 1, 2012 Ky. LEXIS 203, 2012 WL 6634129, at *9 (Ky. Dec. 20, 2012)

(eliminating the physical impact requirement for negligent infliction of emotional distress claims,

but requiring that the emotional injury must be severe or serious); Stringer v. Wal-Mart Stores,


                                                  5
Inc., 151 S.W.3d 781, 791 (Ky. 2004) (recognizing that there is a high threshold necessary to

make out a prima facie case of intentional infliction of emotional distress/outrage, i.e., "that the

conduct at issue must be a deviation from all reasonable bounds of decency and is utterly

intolerable in a civilized community" and that the conduct must be "extreme and outrageous")

(quotations omitted). "A 'serious' or 'severe' emotional injury occurs where a reasonable person,

normally constituted, would not be expected to endure the mental stress engendered by the

circumstances of the case. Distress that does not significantly affect the plaintiffs everyday life or

require significant treatment will not suffice." Osborne v. Keeney, 2012 Ky. LEXIS 203, 2012

WL 6634129, at *9.

       Plaintiff has failed to state a prima facie case for intentional infliction of emotional

distress/outrage. A prima facie case for intentional infliction of emotional distress requires that:

(1) the wrongdoer’s conduct must be intentional or reckless; (2) the conduct must be outrageous

and intolerable in that it offends against the generally accepted standards of decency and

morality; (3) there must be a causal connection between the wrongdoer’s conduct and the

emotional distress; and (4) the emotional distress must be severe. Stringer, 151 S.W.3d at 788-89

(citing Humana of Kentucky, Inc. v. Seitz, Ky., 796 S.W.2d 1, 2-3 (1990)). “[I]t is the conduct of

the offender rather than the subject of the conduct [that] determines whether the conduct was

outrageous.” Id. (internal quotations omitted). In considering what constitutes outrageous

conduct, Kentucky courts have turned to the commentary of the Restatement (Second) of Torts §

46(1) which explains:

       Extreme and outrageous conduct. The cases thus far decided have found liability
       only where the defendant’s conduct has been extreme and outrageous. It has not
       been enough that the defendant has acted with an intent which is tortious or even
       criminal, or that he has intended to inflict emotional distress, or even that his
       conduct has been characterized by “malice,” or a degree of aggravation which

                                                  6
       would entitle the plaintiff to punitive damages for another tort. Liability has been
       found only where the conduct has been so outrageous in character, and so extreme
       in degree, as to go beyond all possible bounds of decency, and to be regarded as
       atrocious, and utterly intolerable in a civilized community. Generally, the case is
       one in which the recitation of the facts to an average member of the community
       would arouse his resentment against the actor, and lead him to exclaim,
       “Outrageous!”
       The liability clearly does not extend to mere insults, indignities, threats,
       annoyances, petty oppression, or other trivialities. The rough edges of our society
       are still in need of a good deal of filing down, and in the meantime, plaintiffs will
       necessarily be expected and required to be hardened to a certain amount of rough
       language, and to occasional acts that are definitely inconsiderate and unkind. There
       is no reason for the law to intervene in every case where some one’s feelings are
       hurt. There must still be freedom to express an unflattering opinion, and some safety
       valve must be left through which irascible tempers may blow off relatively harmless
       steam . . . .
Restatement (Second) of Torts § 46(1) cmt. d (1965) (emphasis added).
       Defendants did not engage in outrageous or intolerable conduct in this case. Plaintiff

alleges that Defendants “seized property owned jointly by plaintiff and his friend Mel Althizer

without a warrant or forfeiture notice” at his home and that, during the search, property owned

by him and Althizer was seized or destroyed. (DN 1). Plaintiff claims that various vehicles were

seized and that personal property was seized or destroyed. In his deposition, Plaintiff clarified

that the personal property consisted of “knick-knacks, stuffed animals, dishes . . . that’s about it.”

(DN 59 at 8). And although Plaintiff alleges in his complaint that the police did not have a

warrant, he contradicts himself in his deposition and is estopped from denying the existence of

the warrant due to his guilty plea in his criminal case. Plaintiff admits in his deposition that

“[t]here was a warrant.” (DN 59 at 9). Plaintiff did not challenge the validity of the search

warrant in his criminal case. (Id. at 30-31, 40). And Plaintiff acknowledged in his plea agreement

that his indictment sought:

       forfeiture of any and all property constituting, or derived from, proceeds the
       defendants obtained, directly or indirectly, as a result of said offenses, and any and
       all of the defendants’ property used, or intended to be used in any manner or part,

                                                  7
       to commit or to facilitate the commission of the violations alleged in this Indictment
       ....
United States v. Christopher Ford, No. 5:15-CR-23-1-TBR, DN 106).
       Plaintiff cannot argue that the search warrant was invalid because doing so would imply

the invalidity of his conviction. See Heck v. Humphrey, 512 U.S. 477, 486-87, 129 L. Ed. 2d 383,

112 S. Ct. 2364 (1994); Mason v. Louisville Police Dep’t., 8 Fed. Appx. 326, 327-28 (6th Cir.

2001). Therefore, Plaintiff’s intentional infliction of emotional distress claim asserts that the

Defendants engaged in outrageous or intolerable conduct when they seized and destroyed his

property in the course of executing a valid search warrant on his property in connection with a

methamphetamine trafficking investigation. This claim is meritless. The Sixth Circuit has

repeatedly held seizures of property to be lawful in comparable cases. See e.g., U.S. v. One 1984

Cadillac, 888 F.2d. 1133 (6th Cir. 1989). And society clearly is prepared to tolerate reasonable

searches conducted pursuant to warrants issued upon probable cause. See U.S. Const. amend. IV.

The Defendants in this case conducted a reasonable search of Plaintiff’s property pursuant to a

warrant and seized Plaintiff’s property that was connected to or derived from his drug trafficking

operation. The fact that the Defendants destroyed some “knick-knacks,” stuffed animals, and

dishes in the process does not elevate their conduct to being “so outrageous in character, and so

extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized community.” Restatement (Second) of Torts §

46(1) cmt. d (1965). Because Defendants’ conduct was not outrageous or intolerable, Plaintiff’s

intentional infliction of emotional distress claim must be dismissed.



       (III)   State Law Civil Conspiracy




                                                  8
       Plaintiff fails to state a claim upon which relief can be granted for civil conspiracy. Civil

conspiracy "is not a free-standing claim; rather, it merely provides a theory under which a

plaintiff may recover from multiple defendants for an underlying tort." See Stonestreet Farm,

LLC v. Buckram Oak Holdings, N.V., No. 2008-CA-002389-MR, 2010 Ky. App. Unpub. LEXIS

555, 2010 WL 2696278, at *13 (Ky. Ct. App. July 9, 2010) (citing Davenport's Adm'x v.

Crummies Creek Coal Co., 299 Ky. 79, 184 S.W.2d 887, 888 (Ky. 1945)). Civil conspiracy is

defined as "a corrupt or unlawful combination or agreement between two or more persons to do

by concert of action an unlawful act, or to do a lawful act by unlawful means." Peoples Bank of

N. Kentucky, Inc. v. Crowe Chizek & Co. LLC, 277 S.W.3d 255, 261 (Ky. Ct. App. 2008)

(quoting Smith v. Board of Education of Ludlow, 264 Ky. 150, 94 S.W.2d 321, 325 (Ky. 1936)).

In Kentucky, to prevail on a claim for civil conspiracy, the proponent must show an

unlawful/corrupt combination or agreement between the alleged conspirators to do by some

concerted action an unlawful act. Id. (citing Montgomery v. Milam, 910 S.W.2d 237, 239, 42 12

Ky. L. Summary 39 (Ky. 1995)). Kentucky courts have focused on the meaning of "concerted

action." The Kentucky Court of Appeals recently explained that:

       Kentucky's highest court provided direction as to the necessary components of a
       conspiracy in the case of Davenport's Adm'x v. Crummies Creek Coal Co. [299 Ky.
       79, 184 S.W.2d 887 (Ky. 1945) ] in which the decedent's personal representative
       sued a coal company alleging that a conspiracy was formed between the company
       and its employees to commit a wrongful act resulting in the death of an innocent
       party. The Court held that before a conspiracy can be found, a "necessary allegation
       is that the damage or death resulted from some overt act done pursuant to or in
       furtherance of the conspiracy." The Court acknowledged that there is no such thing
       as a civil action for conspiracy, noting that the action is for damages caused by acts
       committed pursuant to a formed conspiracy. In the absence of such acts done by
       one or more of the conspirators and resulting in damage, no civil action lies against
       anyone since the gist of the civil action for conspiracy is the act or acts committed
       in pursuance of the conspiracy, not the actual conspiracy.




                                                 9
Kloiber v. Daniel Kloiber Dynasty Trust, No. 2013-CA-000436-MR, 2014 Ky. App. Unpub.

LEXIS 929, 2014 WL 6882265, at *6 (Ky. Ct. App. Dec. 5, 2014) (emphasis added). Kentucky's

courts have looked to the Restatement (Second) of Torts, § 876 (1979) to provide clarity on the

meaning of "concert of action." The Restatement provides the following explanation:

       For harm resulting to a third person from the tortious conduct of another, one is
       subject to liability if he (a) does a tortious act in concert with the other or pursuant
       to a common design with him, or (b) knows that the other's conduct constitutes a
       breach of duty and gives substantial assistance or encouragement to the other so to
       conduct himself, or (c) gives substantial assistance to the other in accomplishing a
       tortious result and his own conduct separately considered, constitutes a breach of
       duty to the third person.
Peoples Bank, 277 S.W.3d at 261 (citing Restatement (Second) of Torts § 876). In compliance

with the Restatement's definition, Kentucky's courts have held that to satisfy the "concert of

action" requirement "there must be proof that the defendants acted tortiously pursuant to a

common design, or that they rendered substantial assistance to others to accomplish the tortious

act." Id. "[M]ere negligence [on the part of the defendants] is not sufficient to support a claim for

civil conspiracy." Id.

       In this case, Plaintiff simply has not identified any facts to create a genuine dispute that a

unlawful/corrupt combination or agreement existed or that an unlawful act occurred. The

Defendants searched Plaintiff’s property pursuant to a valid search warrant issued upon probable

cause. The Ballard Circuit Court entered an order declaring items subject to this suit as

contraband and forfeited the items to Ballard County Sheriff’s Office, pursuant to KRS 527.060.

(DN 30-1). Defendants provided Plaintiff with a notice of intent to sell the property. (DN 30).

The search and seizure in this case was lawful and executed pursuant to a warrant issued upon

probable cause. And the forfeiture of property seized due to its connection with a drug trafficking

operation is not unlawful. One 1984 Cadillac, 888 F.2d 1133. Furthermore, Plaintiff’s claim for


                                                 10
civil conspiracy cannot go forward without an underlying tort. Because this Memorandum

Opinion & Order dismisses Plaintiff’s § 1983 and intentional infliction of emotional distress

claims, Plaintiff is without a claim to apply a civil conspiracy theory to. For these reasons,

Plaintiff’s civil conspiracy claim must be dismissed.




                                                  ORDER

        For the foregoing reasons IT IS HEREBY ORDERED,

Defendants’ motion for summary judgment (DN 60) is GRANTED. All claims against Carey

Batts, Bobby Hickman, and Ballard County are DISMISSED. Defendants’ claims against

Brandon Harrison remain before the Court.




                                           August 29, 2019




CC: Counsel of Record
CC: Christopher Ford, Pro Se, 16217-033
        Gilmer
        Federal Correctional Institution
        Inmate Mail/Parcels
        P.O. Box 6000
        Glenville, WV 26351




                                                  11
